DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 05 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior U.S. Patent Number 10,888,710 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Jeide on 02 August 2022.
The application has been amended as follows: 
4. (Currently Amended) The loading apparatus of claim 2, wherein at least one of the one or more substantially 
8. (Currently Amended) The loading apparatus of claim 2, wherein the one or more substantially transparent portions have 

Reasons for Allowance
Claims 2-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Brachman et al. (US Patent No. 9,403,033; cited by applicant on IDS dated 12/08/2020) and Flanagan et al. (US 2004/0225176 A1) are the closest prior art of record. Brachman teaches a loading apparatus (see figure 7, #710; column 1, lines 38-60) comprising: a top surface (see column 1, lines 38-60; column 9, line 45-column 10, line 21; wherein the loader includes a lid that forms the top surface) and a receiving surface (see column 1, lines 38-60); a loading bed (see figure 7, #705; column 1, lines 38-60; column 9, line 45-column 10, line 21) configured to support a radioactive seed carrier (see figure 7, #720) configured to contain a radioactive seed (see column 1, lines 38-60; column 9, line 45-column 10, line 21); and a loading channel through the receiving surface, the loading channel configured to receive an injection device (see figure 6, #230; column 1, lines 38-60; column 9, line 19-column 10, line 21), the injection device configured to inject the radioactive seed into the radioactive seed carrier (see figure 6; column 1, lines 38-60; column 9, line 19-column 10, line 21). Flanagan et al. teaches a brachytherapy seed transfer device made from a substantially transparent radiation absorbing material such as lead plastic that allows for the seed loading pattern to be visually verified with minimal exposure (see paragraph [0053]). 
With regards to claim 2, the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a loading apparatus comprising a top surface that includes one or more substantially transparent portions comprising plastic or glass impregnated with a high-Z material to provide a radiation shielding, while allowing visibility into at least a portion of a loading bed. With regards to claim 12, the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claim, a method comprising inserting a seed carrier into a loading device having at least a loading bed for supporting the seed carrier and an opposing surface having one or more transparent portions that allow light to pass therethrough and one or more substantially transparent portions comprising plastic or glass impregnated with a high Z material, wherein the one or more substantially transparent portions are usable to determine when a radioactive seed is at a desired position in the radioactive seed carrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791